DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 48, insert the words “machine according to claim 35,” to replace “

Allowable Subject Matter
4.	Claims 29-48 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 29, the closest prior art fails to disclose “a rotor-side inductive element (L1) which is arranged on the tool holder (ir) or on the hollow shaft, a parallel resonant circuit with at least one rotor-side circuit element (A) and at least one stator-side circuit element (B), a circuit arrangement (28), a stator-side inductive element (L2), wherein the rotor-side inductive element (L1) is electrically connected to the tool (2r) and atleast to the electrically conductive body (ECB) via electrical conductors (4r), and form parts of the rotor-side circuit element (A) of the parallel resonant circuit, at least the stator-side inductive element (L2) is arranged in the stator-side circuit element (B) of the parallel resonant circuit, the stator-side circuit element (B) of the parallel resonant circuit is connected via electrical conductor (4s) to the circuit arrangement (28) for determining the change in at least one characteristic oscillation parameter (ᵩ, Am, f), the parallel resonant circuit has a total capacitance (Ct) which functionally comprises at least the tool capacitance (C2r), the rotor-side inductive element and the stator-side inductive element are arranged in such a way that at least one of the characteristic oscillation parameters (ᵩ, Am, f) of the parallel resonant circuit can be measured independently or depending on a defined function on a rotation speed of the tool holder (1r) relative to the circuit arrangement, the rotor-side and the stator-side inductive elements are embodied as coils (L1, L2), and said coils (L1, L2) are inductively coupled with each other” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
5.	Regarding Claim 36, the prior art fails to disclose “a parallel resonant circuit with at least one rotor-side circuit element (A) and at least one stator-side circuit element (B), a stationary circuit arrangement (28), a stator-side inductive element (L2), wherein the rotor-side inductive element (L1) is electrically connected to the tool (2r) and at least to the electrically conductive body (ECB) via electrical conductors (4r), and form elements of the rotor-side circuit element (A) of the parallel resonant circuit, at least the stator-side inductive element (L2) is arranged in the stator-side circuit element (B) of the parallel resonant circuit, the stator-side circuit element (B) of the parallel resonant circuit is connected to the circuit arrangement (28) via electrical conductors (4s) in order to determine the change in at least one characteristic oscillation parameter (ᵩ, Am, f) of the parallel resonant circuit, the parallel resonant circuit has a total capacitance (Ct) which functionally comprises at least the tool capacitance (C2r), and the method comprising the steps of: setting a frequency generator signal in accordance with a defined sensitivity in the range of the resonant frequency,  measuring at least one characteristic oscillation parameter (ᵩ, Am, f) of the parallel resonant circuit and determining the limit value thereof for contact of the conductor (5b) by the tool (2ra, 2rb) rotating the tool holder (1r) relative to the stationary circuit arrangement, continuously measuring at least this characteristic oscillation parameter (ᵩ, Am, f) of the parallel resonant circuit, and comparing these measurement values with the one or more limit value(s) defined by reference measurements to detect a contact of the conductor (5b) by the tool (2ra, 2rb)” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
6.	Regarding Claim 48, the closest prior art fails to disclose “setting a frequency generator signal in accordance with a defined sensitivity in the range of the resonant frequency, measuring at least one characteristic oscillation parameter (ᵩ, Am, f) of the parallel resonant circuit and determining the limit value thereof for contact of the conductor (5b) by the tool (2ra, 2rb) rotating the tool holder (1r) relative to the stationary circuit arrangement, continuously measuring at least this characteristic oscillation parameter (ᵩ, Am, f) of the parallel resonant circuit, and comparing these measurement values with the one or more limit value(s) defined by reference measurements to detect a contact of the conductor (5b) by the tool (2ra, 2rb)” in combination with all other limitations of the claim renders the claim allowable over the prior art.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stepan (US 6360430) teaches a process and a device for measuring the length of a cable end, in particular in a cable stripping machine or the like, having clamping jaws and axially displaceable knife jaws and/or centering jaws on a sliding carriage with a controlled drive with the use of at least one contactless--in particular optical--sensor, which is moved under control along the cable in order exactly to detect the cable end.
Stepan et al. (US 7597030) teaches an insulation stripping apparatuses which do not operate by the continuous method, i.e. in which a continuous cable which enters on one side of the machine and exits again on the other side of the machine is not fed in but instead a cable which can be introduced into the machine on one side and removed again from the machine in the opposite direction.
Schutz et al. (US 9475669) teaches a cable transport device having a pivotably mounted cable transporter, a first drive means connected in a stationary manner to a base frame and intended for achieving an exactly defined pivot movement of the cable transporter around a pivot axis and a second drive means for synchronous driving of at least two cooperating pressure rollers. The second drive means with a drive axle for the pressure rollers is connected in a stationary manner to the base frame, and the drive axle of the second drive means coincides with the pivot axis for the cable transporter.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868